In a proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the State Rent Administrator, which revoked a certificate of eviction, previously granted, and denied petitioner’s application for a certificate, petitioner appeals from an order dated December 16, 1953, denying the petition and dismissing the proceeding. Subsequently and on May 24, 3954, the order was resettled. Orders unanimously affirmed, without costs. The State Rent Administrator had the *955authority to reconsider the matter de novo, under remission by the Supreme Court following the proceeding brought by the tenant pursuant to article 78 of the Civil Practice Act to review the determination of the administrator granting the certificate. (Matter of Yasser v. McGoldrich, 282 App. Div. 1056; Matter of Espriel v. McGoldrich, 282 App. Div. 1069.) Petitioner failed to establish an immediate and compelling necessity or good faith. (Matter of Levy V. McGoldrich, 279 App. Div. 940.) Although no appeal was taken from the resettled order, that order has been reviewed on this appeal. (Civ. Prac. Act, § 562-a.) Present — Nolan, P. J., Wenzel, MacCrate, Beldock and Murphy, JJ.